 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                   No. 2:18-cv-1057 DB P
12                        Plaintiff,
13           v.                                         ORDER
14    W. PEREZ, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendants violated his Eighth Amendment rights. Presently before the

19   court is plaintiff’s motion for discovery. (ECF No. 46.)

20          By order dated May 24, 2019, the court referred this case to the Post-Screening ADR

21   (Alternative Dispute Resolution) Project. (ECF No. 33.) On October 10, 2019, a settlement

22   conference was held in this action. (ECF No. 44.) The case did not settle. Thereafter, the court

23   lifted the stay and directed defendants to file a responsive pleading within twenty-one days. The

24   court will deny plaintiff’s motion for discovery because defendants have yet to file a responsive

25   pleading. Once the defendants have filed an answer the court will issue a discovery and

26   scheduling order.

27   ////

28   ////
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for discovery (ECF No.

 2   46) is denied.

 3   Dated: October 30, 2019

 4

 5

 6

 7

 8

 9

10
     DLB:12
11   DLB:1/Orders/Prisoner/Civil.Rights/ocon1057.mt4disc

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
